Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Robert Kanowitz, D.P.M.,
(O.L. File Number 3-09-40161-9)

Petitioner
v.

The Inspector General,

Docket No. C-12-1086

Decision No. CR2702

Date: February 5, 2013

DECISION

Petitioner, Robert Kanowitz, is excluded from participating in Medicare, Medicaid, and
all federal health care programs pursuant to section 1128(a)(1) of the Social Security Act
(Act) (42 U.S.C. § 1320a-7(a)(1)) effective July 19, 2012, based upon his conviction of a
criminal offense related to the delivery of an item or service under Medicare or a state
health care program. There is a proper basis for exclusion. Petitioner’s exclusion for the
minimum period’ of five years is mandatory pursuant to section 1128(c)(3)(B) of the Act
(42 U.S.C. § 1320a-7(c)(3)(B)).
I. Background

The Inspector General (1.G.) for the Department of Health and Human Services (HHS)
notified Petitioner by letter dated June 29, 2012, that he was being excluded from

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
participation in Medicare, Medicaid, and all federal health care programs for a period of
five years, the minimum statutory period. The I.G. advised Petitioner that he was being
excluded pursuant to sections 1128(a)(1) and 1128(a)(3) of the Act. The section
1128(a)(1) exclusion was based on Petitioner’s conviction in the Court of Common Pleas
of Montgomery County, Pennsylvania, of a criminal offense related to the delivery of an
item or service under Medicare or a state health care program. On October 16, 2012, the
I.G. amended its June 29, 2012 notice letter and notified Petitioner that his exclusion is
based solely on section 1128(a)(1) of the Act. LG. Ex. 4.

Petitioner requested a hearing by an undated letter (Hearing Request) that was received at
the Departmental Appeals Board on July 13, 2012. The case was assigned to me for
hearing and decision. A prehearing telephone conference was convened on August 29,
2012, the substance of which is memorialized in my Prehearing Conference Order and
Schedule for Filing Briefs and Documentary Evidence dated August 29, 2012. During
the prehearing conference, the parties agreed that Petitioner’s undated hearing request
was timely; Petitioner did not waive an oral hearing; and the I.G. requested an
opportunity to file a motion for summary judgment. Accordingly, I set a briefing
schedule for the parties.

The LG. filed a motion for summary judgment (I.G. Br.) on October 12, 2012, with a
supporting memorandum and LG. exhibits (I.G. Exs.) 1 through 3. On November 15,
2012, Petitioner filed a response to the I.G.’s motion for summary judgment

(P. Response) with a number of unmarked documents consisting of the “Proposed
Adjudication and Order of the State Board of Podiatry of the Commonwealth of
Pennsylvania,” which I have labeled Petitioner’s exhibit (P. Ex.) 1, and ten other
locuments which I have labeled collectively as P. Ex. 2.’ The LG. filed a reply brief on
December 11, 2012 with LG. Ex. 4. No objections have been made to my consideration
of any of the offered exhibits and all are admitted as evidence. Petitioner filed a letter
lated January 23, 2013 with additional documents attached but unmarked which I treat as
P. Ex. 3. On February 1, 2013, the 1.G. moved for leave to reply to Petitioner’s letter

* [refer to the individuals who executed the documents filed by Petitioner that I have
lesignated P. Ex. 2 by initials only. The documents filed by Petitioner include: a June 8,
2012 letter from Petitioner’s patient JG; a June 5, 2012 email from NP, the Administrator
of an assisted living facility; a May 1, 2012 letter from Petitioner’s patient RP; a May 1,
2012 letter from a colleague SL; a June 6, 2012 letter from AV, the president of an
assisted living facility; an undated letter from GD; a June 20, 2012 letter from LS, a
billing office manager; a June 13, 2012 letter from DR, owner/managing director of a
senior living facility; a June 7, 2012 letter from AV, director of a nursing home; and a
June 9, 2012 letter from Petitioner’s patient JJ.

with a reply. The motion for leave is granted and the I.G. sur-reply is accepted. The LG.
does not specifically object to my consideration of P. Ex. 3, however, the documents that
comprise P. Ex. 3 are not relevant to any issue that I may decide, as discussed more fully
hereafter, and P. Ex. 3 is not admitted as evidence.

IL. Discussion
A. Applicable Law

Petitioner’s rights to an administrative law judge (ALJ) hearing and judicial review of the
final action of the HHS Secretary (Secretary) are provided by section 1128(f) of the Act
(42 U.S.C. § 1320a-7(f)).

The standard of proof is a preponderance of the evidence, and there may be no collateral
attack of the conviction that is the basis for the exclusion. 42 C.F.R. § 1001.2007(c), (d).
Petitioner bears the burden of proof and the burden of persuasion on any affirmative

lefenses or mitigating factors, and the I.G. bears the burden on all other issues.
42 CFR. § 1005.15(b).

B. Issue

The Secretary has by regulation limited my scope of review to two issues:
Whether there is a basis for the imposition of the exclusion; and
Whether the length of the exclusion is unreasonable.

42 CFR. § 1001.2007(a)(1).

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely, and I have jurisdiction.

2. Summary judgment is appropriate in this case.

There is no dispute that Petitioner timely requested a hearing; and I have jurisdiction to
hear the case. Pursuant to section 1128(f) of the Act, a person subject to exclusion has a
right to reasonable notice and an opportunity for a hearing. The right to a hearing before
an ALJ is accorded to a sanctioned party by 42 C.F.R. §§ 1001.2007(a) and 1005.2, and
the rights of both the sanctioned party and the LG. to participate in a hearing are specified
by 42 C.F.R. § 1005.3. Either or both parties may choose to waive appearance at an oral
earing and to submit only documentary evidence and written argument for my
consideration. 42 C.F.R. § 1005.6(b)(5). An ALJ may also resolve a case, in whole or in
part, by summary judgment. 42 C.F.R. § 1005.4(b)(12). Summary judgment is
appropriate, and no hearing is required where either: (1) no disputed issues of material
fact exist and the only questions that must be decided involve application of law to the
undisputed facts; or (2) the moving party prevails as a matter of law, even if all disputed
facts are resolved in favor of the party against whom the motion is made. A party
opposing summary judgment must allege facts, which, if true, would refute the facts that
the moving party relied upon. See, e.g., Fed. R. Civ. P. 56(c); Garden City Med. Clinic,
DAB No. 1763 (2001); Everett Rehab. and Med. Ctr., DAB No. 1628, at 3 (1997)
(holding in-person hearing required where non-movant shows material facts are in
dispute that require testimony); Thelma Walley, DAB No. 1367 (1992); see also New
Millennium CMHC, DAB CR672 (2000); New Life Plus Ctr., DAB CR700 (2000).

There are no genuine issues of material fact in dispute in this case. There is no dispute
that Petitioner was convicted of a criminal offense related to the delivery of an item or
service under Medicare or a state health care program and sentenced as described
hereafter. The minimum period of exclusion is fixed by the Act. The issues that
Petitioner raised must be resolved against him as a matter of law. Accordingly, summary
judgment is appropriate.

3. There is a basis to exclude Petitioner pursuant to section 1128(a)(1)
of the Act.

On December 9, 2009, an investigating grand jury in the Court of Common Pleas,
Montgomery County, Pennsylvania charged Petitioner, a podiatrist, with theft by
deception, Medicaid fraud, and receiving stolen property. The charges were based on
Petitioner submitting claims for nail avulsion, a surgical procedure involving partial
removal of the toenail, when he was actually trimming patient’s toenails and therefore
billing Medicaid for services not rendered. I. G. Ex. 3 at 9-19. On November 22, 2010,
Petitioner pled nolo contendere (no contest), pursuant to the terms of a plea agreement, to
one count of theft by deception, in violation of 18 Pa. Cons. Stat. Ann. § 3922, and one
count of Medicaid fraud, in violation of 62 Pa. Stat. Ann. § 1407(a)(9) both third-degree
felonies. P. Response at 2; I. G. Exs. 2, 3. Petitioner was convicted pursuant to his plea;
placed on probation for three years; and ordered to pay restitution of $36,000. I.G. Ex. 2
at 2.

The LG. cites section 1128(a)(1) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute provides:

(a) MANDATORY EXCLUSION. The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):

(1) Conviction of program-related crimes. Any
individual or entity that has been convicted of a
criminal offense related to the delivery of an item or
service under title XVIII or under any State health care
program.

The elements that must be proven by I.G. for an exclusion pursuant to the statute are:
(1) the individual or entity was convicted of a criminal offense, whether a felony or a
misdemeanor; (2) the offense is related to the delivery of an item or service; and (3) the
delivery of the item or service was under Medicare or a state health care program.

Pursuant to section 1128(i) of the Act, an individual is “convicted” of a criminal offense
when: (1) a judgment of conviction has been entered by a federal, state, or local court
whether or not an appeal is pending or the record has been expunged; (2) there has been a
finding of guilt in a federal, state, or local court; (3) a plea of guilty or no contest has
been accepted in a federal, state, or local court; or (4) an accused individual enters a first
offender program, deferred adjudication program, or other arrangement where a judgment
of conviction has been withheld. In this case, the evidence shows that Petitioner pled
nolo contendere, the plea was accepted, and a judgment of conviction was entered based
on the accepted plea. Accordingly, I conclude that Petitioner was “convicted” as that
term is defined by section 1128(i) of the Act for purposes of exclusion pursuant to section
1128(a)(1) of the Act, based on the court’s acceptance of his no contest plea. CMS Ex. 2
at 1.

I also conclude that Petitioner’s conviction is program-related within the meaning of
section 1128(a)(1) of the Act and under the Medicaid program. Petitioner pled no contest
to one count of Medicaid Fraud (count six), in violation of 62 Pa. Stat. Ann. § 1407(a)(9),
a third-degree felony. P. Response at 2; I. G. Exs. 2, 3. This statute provides that it is
unlawful for any person to submit a claim for a service or item which was not rendered
by the provider. I G. Ex. 2; 62 Pa. Stat. Ann. § 1407(a)(9). Petitioner was convicted of
Medicaid fraud, specifically the submission of a claim to Medicaid for services or items
that were not rendered by Petitioner. Petitioner pled no contest to the charge that alleged
e submitted claims to Americhoice and Keystone Mercy Health Plan, Pennsylvania
Medicaid Health Maintenance Organizations, and Highmark, the Medicare
Administrative Contractor. I. G. Ex. 3 at 9-10. Petitioner’s no contest plea means that he
accepted that the government could produce evidence to prove the charge. Petitioner was
paid $155,770.52 by Medicare and Medicaid for nail avulsions allegedly performed on

is patients between January 2005 and January 2008. I.G. Ex. 3 at 11. I conclude based
on the undisputed facts that there is a clear “nexus or common-sense connection” here
between Petitioner’s criminal conduct and the delivery of an item or service under

Medicaid. Timothy Wayne Hensley, DAB No. 2044 (2006); Lyle Kai, R.Ph., DAB No.
1979 (2005); Berton Siegel, D.O., DAB No. 1467 (1994); Thelma Walley, DAB No. 1367
(1992); Tanya Chuoke, R.N., DAB No. 1721 (2000). Accordingly, I conclude that
elements of section 1128(a)(1) of the Act are satisfied, there is a basis for Petitioner’s
exclusion, and exclusion is required.

Petitioner argues that the evidence against him in the underlying case was false and that
he pled nolo contendere for financial and personal reasons. P. Response at 1-2.
Petitioner also admits that he did his own billing and did not keep up with billing changes
and that was the cause of his legal problems. P. Response 1-2. Petitioner’s arguments
are collateral attacks on the underlying conviction. I may not review the underlying
conviction and Petitioner may not collaterally attack or challenge the conviction in this
proceeding. 42 C.F.R. § 1001.2007(d); Peter J. Edmonson, DAB No. 1330 (1992).

Petitioner has submitted statements from patients and other individuals attesting to his
care and qualifications as a podiatrist. Recommendations concerning Petitioner’s
professional care and qualifications are not relevant to the case before me. Congress
requires exclusion in this case under section 1128(a)(1) of the Act. The I.G. and I have
no discretion not to exclude Petitioner.

4. Pursuant to section 1128(c)(3)(B) of the Act, five years is the
minimum period of exclusion pursuant to section 1128(a) of the Act.

5. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act shall be for a minimum period of five years. Pursuant to 42 C.F.R.

§ 1001.102(b), the period of exclusion may be extended based on the presence of
specified aggravating factors. Only if the aggravating factors justify an exclusion of
longer than five years are mitigating factors considered as a basis for reducing the period
of exclusion to no less than five years. 42 C.F.R. § 1001.102(c). The I.G. does not cite
any aggravating factors in this case and does not propose to exclude Petitioner for more
than the minimum period of five years. Therefore, the reasonableness of the period of the
exclusion is not subject to my review.

I have concluded that Petitioner’s exclusion is required by section 1128(a)(1) of the Act.
Accordingly, the minimum period of exclusion is five years, and that period is not
unreasonable as a matter of law.

Petitioner argues in his letter dated January 23, 2013, that the effective date of his
exclusion from Medicare should be November 22, 2010, the date of his conviction and
sentencing, and the effective date of his termination from participation in various private
insurance companies according to letters in P. Ex. 3. It is well established that I have no
authority or discretion under the Act or regulations to adjust the beginning date of a
period of exclusion. Randall Dean Hopp, DAB No. 2166, at 2 (2008); Kevin J. Bowers,
DAB No. 2143, at 5 (2008); Kailash C. Singhvi, M.D., DAB No. 2138, at 3 (2007);
Thomas Edward Musial, DAB No. 1991, at 4-5 (2005).°

II. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for the minimum statutory period of five
years effective July 19, 2012.

/s/
Keith W. Sickendick
Administrative Law Judge

> Petitioner enclosed with his January 23, 2013 letter, a copy of a December 12, 2012
reconsideration decision from a Medicare contractor hearing officer upholding the initial
decision to revoke Petitioner’s participation in Medicare. Requests for review of such
reconsideration decisions are submitted to and assigned to ALJs in my office for hearing
and decision pursuant to 42 C.F.R. Parts 424 and 498. Out of an abundance of caution to
ensure that Petitioner’s rights to ALJ review are not prejudiced, I have referred
Petitioner’s January 23, 2013 letter and enclosures for docketing as a request for review
of the December 12, 2012 Medicare contractor’s reconsideration decision.
